UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2588



JOE PECHELES VOLKSWAGON, INCORPORATED, a North
Carolina Corporation; BRIAN L. PECHELES,

                                             Plaintiffs - Appellees,

          versus


JOSEPH D. PECHELES,

                                              Defendant - Appellant,

          and


ELMA PECHELES,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-96-138-4-H2)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Joseph D. Pecheles, Appellant Pro Se. Donalt J. Eglinton, Susan
Pauline Ellis, WARD & SMITH, P.A., New Bern, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joseph D. Pecheles appeals the district court’s order awarding

attorney’s fees to Plaintiffs-Appellees. We have reviewed the rec-

ord and the district court’s opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Joe Pecheles

Volkswagon v. Pecheles, No. CA-96-138-4-H2 (E.D.N.C. Sept. 10,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2